YirgiN, J.
The alleged pauper was to pay $1.50 per month payable at the end of each month. The rent for January and February was due and unpaid. On March 21, the landlord demanded payment of the rent due for January and February and also for March (not due till ten days thereafter) or immediate expulsion from the tenement. Thereupon the tenant drew an order for the rent of the three months on the overseers, which they, after ascertaining the tenant’s destitution, paid. Did this rent constitute pauper expenses recoverable of the town in which the tenant had his settlement?
Although the letter of March 21, sent to the chairman of the overseers was a sufficient application (under R. S. c. 24, § 2), and a house to live in is a proper element of pauper relief (Lee v. Winn, 75 Maine, 465), still we think the payment of this rent under the circumstances by the plaintiffs’ overseers was not such a relief as is contemplated by the statute.
The payment by a town of the debts of one however destitute even at the debtor’s request, cannot constitute the furnishing of of pauper supplies. The payment of rent by the plaintiffs was simply payment of the pauper’s debt. The tenancy was one at will created by a contract between the pauper and his landlord. The credit for the rent was given to the tenant. Rent for January and February was overdue and no one liable therefor *424except the tenant. He had occupied two-thirds of March and was alone liable for the whole month, when he was threatened with unlawful expulsion unless he then paid the overdue rent as well as that which would not be .due until ten days thereafter. No rent could then be collected for March as " it could not be apportioned in respect of part of the time,” ( Gliens’ Case, 10 Cofee) although the tenancy, was one at will. Robinson v. Deering, 56 Maine, 357.
Instead of a tenement, suppose a grocer had, in accoi’dance with an agreement, delivered to the pauper a barrel of flour a month payable at the end of each month. And on March 21, demanded payment of the three barrels, or the removal from the pauper’s possession the remainder of the unused barrel. In such case, the flour would be furnished on the credit of the pauper and become his on delivery. No part of the last barrel could be lawfully taken from him. Payment by the town, on the request of the pauper, would be nothing less than payment of his individual debts, and not in any legal sense the furnishing him with pauper supplies. The whole expense had been incurred by the pauper and none by the town. Windham v. Portland, 23 Maine, 412.

Plaintiffs nonsuit.

Peters, C. J., Daneorth, Libbey, Poster and Haseell, JJ., concurred.